

 S1768 ENR: National Earthquake Hazards Reduction Program Reauthorization Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 1768IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize and amend the National Earthquake Hazards Reduction Program, and for other purposes.1.Short titleThis Act may be cited as the National Earthquake Hazards Reduction Program Reauthorization Act of 2018.2.Modification of findings and purpose(a)FindingsSection 2 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701) is amended—(1)in paragraph (1)—(A)by inserting , and the Commonwealth of Puerto Rico, after States;(B)by inserting Oregon, after New York,; and(C)by inserting Tennessee, after South Carolina;(2)in paragraph (2), by striking prediction techniques and;(3)by striking paragraph (4) and inserting the following:(4)A well-funded seismological research program could provide the scientific understanding needed to fully implement an effective earthquake early warning system.;(4)in paragraphs (6) and (7), by striking lifelines each place it appears and inserting lifeline infrastructure; and(5)by adding at the end the following:(12)The built environment has generally been constructed and maintained to meet the needs of the users under normal conditions. When earthquakes occur, the built environment is generally designed to prevent severe injuries or loss of human life and is not expected to remain operational or able to recover under any specified schedule.(13)The National Research Council published a study on reducing hazards and risks associated with earthquakes based on the goals and objectives for achieving national earthquake resilience described in the strategic plan entitled Strategic Plan for the National Earthquake Hazards Reduction Program. The study and an accompanying report called for work in 18 tasks focused on research, preparedness, and mitigation and annual funding of approximately $300,000,000 per year for 20 years..(b)PurposeSection 3 of such Act (42 U.S.C. 7702) is amended—(1)in the matter preceding paragraph (1), in the first sentence, by inserting and increase the resilience of communities after future earthquakes;(2)in paragraph (1), by inserting to individuals and the communities after an earthquake;(3)in paragraph (2), by striking in time of disaster and inserting to facilitate community-wide post-earthquake recovery and in times of disaster;(4)in paragraph (3), by striking for predicting damaging earthquakes and;(5)in paragraph (4), by inserting and planning after model building; and(6)in paragraph (5), by striking reconstruction and inserting re-occupancy, recovery, reconstruction,.(c)Definitions(1)Lifeline infrastructure(A)In generalSection 4(6) of such Act (42 U.S.C. 7703(6)) is amended by striking lifelines and inserting lifeline infrastructure.(B)Conforming amendmentSuch Act (42 U.S.C. 7701 et seq.) is amended by striking lifelines each place it appears and inserting lifeline infrastructure.(2)Community resilienceSection 4 of such Act (42 U.S.C. 7703) is amended by adding at the end the following:(10)The term community resilience means the ability of a community to prepare and plan for, absorb, recover from, and more successfully adapt to adverse seismic events..3.Modification of National Earthquake Hazards Reduction program(a)Modification of program activitiesSubsection (a)(2) of section 5 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7704) is amended—(1)in subparagraph (B)—(A)in clause (iii), by inserting , community resilience, after seismic risk; and(B)by adding at the end the following:(iv)publishing a systematic set of maps of active faults and folds, liquefaction susceptibility, susceptibility for earthquake induced landslides, and other seismically induced hazards; and; and(2)in subparagraph (D), by striking develop, operate and all that follows through 7708), and inserting continue the development of the Advanced National Seismic System, including earthquake early warning capabilities.(b)Amendments relating to Interagency Coordinating Committee on Earthquake Hazards Reduction(1)Clarification regarding membershipSubparagraph (B) of subsection (a)(3) of such section is amended, in the matter preceding clause (i), by striking The committee and inserting In addition to the Director, the committee.(2)Reduction in minimum frequency of meetings of Interagency Coordinating Committee on Earthquake
 Hazards ReductionSubparagraph (C) of such subsection is amended by striking not less than 3 times a year and inserting not less frequently than once each year.(3)Expansion of dutiesSubparagraph (D) of such subsection is amended to read as follows:(D)Duties(i)General dutyThe Interagency Coordinating Committee shall oversee the planning, management, and coordination of the Program.(ii)Specific dutiesThe duties of the Interagency Coordinating Committee include the following:(I)Developing, not later than 6 months after the date of the enactment of the National Earthquake Hazards Reduction Program Reauthorization Act of 2004 and updating periodically—(aa)a strategic plan that establishes goals and priorities for the Program activities described under subsection (a)(2); and(bb)a detailed management plan to implement such strategic plan.(II)Developing a coordinated interagency budget for the Program that will ensure appropriate balance among the Program activities described under subsection (a)(2), and, in accordance with the plans developed under subclause (I), submitting such budget to the Director of the Office of Management and Budget at the time designated by the Director for agencies to submit biennial budgets.(III)Developing interagency memorandums of understanding with any relevant Federal agencies on data sharing and resource commitment in the event of an earthquake disaster.(IV)Coordinating with the Interagency Coordinating Committee on Windstorm Impact Reduction and other natural hazards coordination committees as the Director determines appropriate to share data and best practices.(V)Coordinating with the Administrator of the National Aeronautics and Space Administration and the Administrator of the National Oceanic and Atmospheric Administration on data sharing and resource allocation to ensure judicious use of Government resources and the free-flowing exchange of information related to earthquakes.(VI)Coordinating with the Secretary of Agriculture and the Secretary of the Interior on the use of public lands for earthquake monitoring and research stations, and related data collection.(VII)Coordinating with the Secretary of Transportation and the Secretary of Housing and Urban Development on the effects of earthquakes on transportation and housing stocks.(iii)Assistance from Secretary of Agriculture and Secretary of the InteriorTo the extent practicable, the Secretary of Agriculture and the Secretary of the Interior shall expedite any request for a permit to use public land under clause (ii)(VI)..(4)Reduction in frequency of reporting by Interagency Coordinating Committee on Earthquake Hazards
 Reduction(A)In generalSubsection (a)(4) of such section is amended—(i)in the paragraph heading, by striking Annual and inserting Biennial;(ii)by redesignating subparagraphs (A) through (F) as clauses (i) through (vi), respectively, and adjusting the indentation of the margin of such clauses, as so redesignated, two ems to the right;(iii)in clause (v), as so redesignated, by striking ; and and inserting a semicolon;(iv)in clause (vi), as so redesignated, by striking the period at the end and inserting ; and;(v)by inserting after clause (vi), as so redesignated, the following:(vii)a statement regarding whether the Administrator of the Federal Emergency Management Agency has lowered or waived the cost share requirement for assistance provided under subsection (b)(2)(A)(i).;(vi)in the matter preceding clause (i), as so redesignated, by striking The Interagency and all that follows through Senate and inserting the following:(A)In generalNot less frequently than once every two years, the Interagency Coordinating Committee shall submit to the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science, Space, and Technology, the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Homeland Security of the House of Representatives a report on the Program; and(vii)by adding at the end the following:(B)Support for preparation of reportEach head of a Program agency shall submit to the Director of the National Institute of Standards and Technology such information as the Director may request for the preparation of a report under subparagraph (A) not later than 90 days after the date on which the Director requests such information..(B)Effective dateThe amendments made by subparagraph (A) shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act.(c)Modification of responsibilities of National Institute of Standards and TechnologySubsection (b) of such section is amended—(1)in paragraph (1)—(A)in subparagraph (A), by striking and constructing, and inserting constructing, evaluating, and retrofitting; and(B)in subparagraph (D), by inserting provide new and after research to; and(2)in paragraph (5), in the matter preceding subparagraph (A), in the first sentence, by inserting community resilience through after improve.(d)Modification of responsibilities of Federal Emergency Management AgencyParagraph (2) of subsection (b) of such section is amended to read as follows:(2)Department of Homeland security; Federal emergency management agency(A)Program responsibilitiesThe Administrator of the Federal Emergency Management Agency—(i)shall operate a program of grants and assistance to enable States to develop mitigation, preparedness, and response plans, purchase necessary instrumentation, prepare inventories and conduct seismic safety inspections of critical structures and lifeline infrastructure, update building, land use planning, and zoning codes and ordinances to enhance seismic safety, increase earthquake awareness and education, and provide assistance to multi-State groups for such purposes;(ii)shall support the implementation of a comprehensive earthquake education, outreach, and public awareness program, including development of materials and their wide dissemination to all appropriate audiences and support public access to locality-specific information that may assist the public in preparing for, mitigating against, responding to and recovering from earthquakes and related disasters;(iii)shall, in conjunction with the Director of the National Institute of Standards and Technology, other Federal agencies, and private sector groups, use research results to support the preparation, maintenance, and wide dissemination of seismic resistant design guidance and related information on building codes, standards, and practices for new and existing buildings, structures, and lifeline infrastructure, aid in the development of performance-based design guidelines and methodologies, and support model codes that are cost effective and affordable in order to promote better practices within the design and construction industry and reduce losses from earthquakes;(iv)shall enter into cooperative agreements or contracts with States and local jurisdictions and other Federal agencies to establish demonstration projects on earthquake hazard mitigation, to link earthquake research and mitigation efforts with emergency management programs, or to prepare educational materials for national distribution; and(v)shall support the Director of the National Institute of Standards and Technology in the completion of programmatic goals.(B)State assistance program criteriaIn order to qualify for assistance under subparagraph (A)(i), a State must—(i)demonstrate that the assistance will result in enhanced seismic safety in the State;(ii)provide 25 percent of the costs of the activities for which assistance is being given, except that the Administrator may lower or waive the cost-share requirement for these activities for a small impoverished community, as defined in section 203 of the Disaster Relief Act of 1974 (42 U.S.C. 5133(a)); and(iii)meet such other requirements as the Administrator shall prescribe..(e)Modification of responsibilities of United States Geological SurveySubsection (b)(3) of such section is amended—(1)in the matter preceding subparagraph (A), in the first sentence—(A)by inserting report on significant domestic and international earthquakes and after Survey shall; and(B)by striking predictions. and inserting forecasts.;(2)in subparagraph (C), by striking predictions, including aftershock advisories and inserting alerts and early warnings;(3)by striking subparagraph (D) and inserting the following:(D)issue when necessary and feasible, and notify the Administrator of the Federal Emergency Management Agency, the Director of the National Institute of Standards and Technology, and State and local officials, an alert and an earthquake warning;;(4)in subparagraph (E), in the matter preceding clause (i), by striking using and inserting including;(5)in subparagraph (I), by striking ; and and inserting a semicolon;(6)in subparagraph (J)—(A)by inserting and data after hazard maps; and(B)by striking the period at the end and inserting ; and; and(7)by adding at the end the following:(K)support the Director of the National Institute of Standards and Technology in the completion of programmatic goals..(f)Modification of responsibilities of National Science FoundationSubsection (b)(4) of such section is amended—(1)in subparagraph (B), by inserting , State agencies, State geological surveys, after consortia;(2)in subparagraph (C), by inserting to support applied science in the production of a systematic series of earthquake-related geologic hazard maps, and after Survey;(3)in subparagraph (D), by striking large-scale experimental and computational facilities of the George E. Brown Jr. Network for Earthquake Engineering Simulation and other institutions engaged in research and the implementation of the National Earthquake Hazards Reduction Program and inserting experimental and computational facilities;(4)in subparagraph (G), by striking ; and and inserting a semicolon;(5)in subparagraph (H), by striking the period at the end and inserting ; and;(6)by adding at the end the following:(I)support the Director of the National Institute of Standards and Technology in the completion of programmatic goals.;(7)by redesignating subparagraphs (A) through (I) as clauses (i) through (ix), respectively, and indenting such clauses accordingly;(8)in the matter before clause (i), as redesignated by paragraph (7), in the first sentence, by striking The National Science Foundation and inserting the following:(A)In generalThe National Science Foundation; and(9)by adding at the end the following:(B)Identification of fundingThe National Science Foundation shall—(i)to the extent practicable, note in any notice of Program funding or other funding possibilities under the Program that the funds are part of the Program;(ii)to the extent practicable, track the awarding of Federal funds through the Program; and(iii)not less frequently than once every 2 years, submit to the director of the Program a report specifying the amount of Federal funds awarded to conduct research that enhances the understanding of earthquake science..4.Review of the National Earthquake Hazard Reduction Program(a)In generalAs soon as practicable, but not later than such date as is necessary for the Comptroller General of the United States to submit the report required by subsection (c) in accordance with such subsection, the Comptroller General shall complete a review of Federal earthquake hazard risk reduction efforts.(b)ElementsThe review conducted under subsection (a) shall include the following:(1)A comprehensive assessment of—(A)the extent to which the United States Geological Survey has identified the risks and hazards to the United States posed by earthquakes, including risks and hazards resulting from tsunamis and landslides that are generated by earthquakes;(B)the efforts of the Federal Emergency Management Agency and the National Institute of Standards and Technology to improve the resilience of the United States to earthquakes and to identify important gaps in the resilience of the United States to earthquakes;(C)the progress made by the National Institute of Standards and Technology and the Interagency Coordinating Committee (as defined in section 4 the Earthquake Hazards Reduction Act of 1977 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7703)) to coordinate effectively the budget and activities of the Program agencies (as defined in such section 4) in advancing the plans and goals of the Program (as defined in such section 4) and how coordination among the Program agencies may be improved;(D)the extent to which the results of research in earthquake risk and hazards reduction supported by the National Science Foundation during the 40 years of the Program has been effectively disseminated to Federal, State, local, and private sector stakeholders; and(E)the extent to which the research done during the 40 years of the Program has been applied to both public and private earthquake risk and hazards reduction.(2)Recommendations to improve the Program and the resiliency of the United States to earthquake risks.(c)ReportAs soon as practicable, but not later than 3 years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science, Space, and Technology, the Committee on Natural Resources, and the Committee on Homeland Security of the House of Representatives a report on the findings of the Comptroller General with respect to the review completed under subsection (a).5.Seismic standardsSection 8 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7705b) is amended to read as follows:8.Seismic standards(a)Assessment and recommendationsNot later than December 1, 2019, the Director of the National Institute of Standards and Technology and the Administrator of the Federal Emergency Management Agency shall jointly convene a committee of experts from Federal agencies, nongovernmental organizations, private sector entities, disaster management professional associations, engineering professional associations, and professional construction and homebuilding industry associations, to assess and recommend options for improving the built environment and critical infrastructure to reflect performance goals stated in terms of post-earthquake reoccupancy and functional recovery time.(b)Report to CongressNot later than June 30, 2020, the committee convened under paragraph (1) shall submit to the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science, Space, and Technology, the Committee on Natural Resources, and the Committee on Homeland Security of the House of Representatives a report on recommended options for improving the built environment and critical infrastructure to reflect performance goals stated in terms of post-earthquake reoccupancy and functional recovery time..6.Management plan for Advanced National Seismic System(a)Plan requiredNot later than 1 year after the date of the enactment of this Act, the United States Geological Survey shall submit to Congress a 5-year management plan for the continued operation of the Advanced National Seismic System.(b)ElementsThe plan required by subsection (a) shall include the following:(1)Strategies to continue the development of an earthquake early warning system.(2)A mechanism for securing the participation of State and regional level earthquake monitoring entities, including those defunded by the Advanced National Seismic System in the last five years.(3)A plan to encourage and support the integration of geodetic and geospatial data products into earthquake monitoring in regions experiencing large earthquakes.(4)A plan to identify and evaluate existing data sets available across commercial, civil, and defense entities to determine if there are additional data sources to inform the development and deployment of the Advanced National Seismic System and an earthquake early warning system.(5)A plan to ensure that there is an active, geographically diverse, management and advisory structure for the Advanced National Seismic System.7.Authorization of appropriationsSection 12 of the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7706) is amended—(1)in subsection (a)(8)—(A)in subparagraph (D), by striking and at the end; and(B)by inserting before the language following subparagraph (E) the following:(F)$8,758,000 for fiscal year 2019,(G)$8,758,000 for fiscal year 2020,(H)$8,758,000 for fiscal year 2021,(I)$8,758,000 for fiscal year 2022, and(J)$8,758,000 for fiscal year 2023,;(2)in subsection (b)(2)—(A)in subparagraph (D), by striking ; and and inserting a semicolon;(B)in subparagraph (E), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(F)$83,403,000 for fiscal year 2019, of which not less than $30,000,000 shall be made available for completion of the Advanced National Seismic System established under section 7707 of this title;(G)$83,403,000 for fiscal year 2020, of which not less than $30,000,000 shall be made available for completion of the Advanced National Seismic System established under section 7707 of this title;(H)$83,403,000 for fiscal year 2021, of which not less than $30,000,000 shall be made available for completion of the Advanced National Seismic System established under section 7707 of this title;(I)$83,403,000 for fiscal year 2022, of which not less than $30,000,000 shall be made available for completion of the Advanced National Seismic System established under section 7707 of this title; and(J)$83,403,000 for fiscal year 2023, of which not less than $30,000,000 shall be made available for completion of the Advanced National Seismic System established under section 7707 of this title.;(3)in subsection (c)(2)—(A)in subparagraph (D), by striking and at the end;(B)in subparagraph (E), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(F)$54,000,000 for fiscal year 2019,(G)$54,000,000 for fiscal year 2020,(H)$54,000,000 for fiscal year 2021,(I)$54,000,000 for fiscal year 2022, and(J)$54,000,000 for fiscal year 2023.; and(4)in subsection (d)(2)—(A)in subparagraph (D), by striking and at the end; and(B)by inserting before the language following subparagraph (E) the following:(F)$5,900,000 for fiscal year 2019,(G)$5,900,000 for fiscal year 2020,(H)$5,900,000 for fiscal year 2021,(I)$5,900,000 for fiscal year 2022, and(J)$5,900,000 for fiscal year 2023..8.Technical corrections(a)Correction of title of Administrator of the Federal Emergency Management AgencyThe Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.) is amended—(1)in section 5 (42 U.S.C. 7704)—(A)in subsection (a)(3)(B), as amended by section 3(b)(1) of this Act—(i)in the matter preceding clause (i), by striking the directors of;(ii)in clause (i), by inserting the Administrator of before the; and(iii)in clauses (ii) through (v), by inserting the Director of before the each place it appears; and(B)in subsection (b)(3)(C), as amended by section 3(e), by striking Director of the Federal and inserting Administrator of the Federal; and(2)in section 9 (42 U.S.C. 7705c), by striking Director of the Agency and inserting Administrator of the Federal Emergency Management Agency each place it appears.(b)References to the Advanced National Seismic SystemSuch Act is amended—(1)in section 13 (42 U.S.C. 7707), in the section heading, by striking Advanced National Seismic Research and Monitoring System and inserting Advanced National Seismic System; and(2)by striking Advanced National Seismic Research and Monitoring System each place it appears and inserting Advanced National Seismic System.(c)Incorrect cross-referencesParagraph (4) of section 5(a) of such Act (42 U.S.C. 7704(a)), as amended by section 3(b)(4)(A) of this Act, is amended—(1)in clauses (i) and (ii) of subparagraph (A), as redesignated by such section 3(b)(4)(A), by striking subparagraph (3)(A) both places it appears and inserting paragraph (3)(D)(i)(I); and(2)in clause (iii), as so redesignated, by striking under (3)(A) and inserting under paragraph (3)(D)(i)(I).Speaker of the House of RepresentativesVice President of the United States and President of the Senate